Exhibit 10.2

 

2010 STOCK OPTION PLAN

OF

IVY HOLDINGS INC.

 

Ivy Holdings Inc., a Delaware corporation (the “Company”), hereby adopts this
2010 Stock Option Plan of Ivy Holdings Inc. (the “Plan”).  The purposes of the
Plan are as follows:

 

(1)                                 To further the growth, development and
financial success of the Company and its Subsidiaries (as defined herein) by
providing additional incentives to Employees, Consultants and Independent
Directors (as such terms are defined below) of the Company and its Subsidiaries
who have been or will be given responsibility for the management or
administration of the Company’s or one of its Subsidiaries’ business affairs, by
assisting them to become owners of Common Stock (as defined herein), thereby
enabling them to benefit directly from the growth, development and financial
success of the Company and its Subsidiaries.

 

(2)                                 To enable the Company and its Subsidiaries
to obtain and retain the services of the type of professional, technical and
managerial Employees, Consultants and Independent Directors considered essential
to the long-range success of the Company and its Subsidiaries by providing and
offering them an opportunity to become owners of Common Stock through the
exercise of Options (as defined herein), including, in the case of certain
Employees, Options that are intended to qualify as “incentive stock options”
under Section 422 of the Code (as defined herein).

 

ARTICLE I.

DEFINITIONS

 

Whenever the following terms are used in this Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary.  The
singular pronoun shall include the plural where the context so indicates.

 

Section 1.1                                    “Affiliate” shall mean, with
respect to any Person, any other Person directly or indirectly controlling,
controlled by, or under common control with, such Person where “control” shall
have the meaning given such term under Rule 405 of the Securities Act.

 

Section 1.2                                    “Board” shall mean the Board of
Directors of the Company.

 

Section 1.3                                    “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

Section 1.4                                    “Committee” shall mean the
Committee appointed as provided in Section 6.1.

 

Section 1.5                                    “Common Stock” shall mean the
common stock, par value $0.01 per share, of the Company.

 

Section 1.6                                    “Company” shall mean Ivy Holdings
Inc., a Delaware corporation.  In addition, “Company” shall mean any corporation
assuming, or issuing new employee stock options in substitution for, Incentive
Stock Options outstanding under the Plan in a transaction to which
Section 424(a) of the Code applies.

 

--------------------------------------------------------------------------------


 

Section 1.7                                    “Consultant” shall mean any
consultant or adviser if: (a) the consultant or adviser renders bona fide
services to the Company or a Subsidiary; (b) the services rendered by the
consultant or adviser are not in connection with the offer or sale of securities
in a capital-raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities; and (c) the consultant or
adviser is a natural person.

 

Section 1.8                                    “Corporate Event” shall mean, as
determined by the Committee (or by the Board in the case of Options granted to
Independent Directors) in its sole discretion, any transaction or event
described in Section 7.1(a) or any extraordinary or nonrecurring transaction or
event affecting the Company, any Affiliate of the Company, or the financial
statements of the Company or any Affiliate of the Company, or any material
change in applicable laws, regulations, or accounting principles.

 

Section 1.9                                    “Director” shall mean a member of
the Board.

 

Section 1.10                             “Eligible Representative” for an
Optionee shall mean such Optionee’s personal representative or such other person
as is empowered under the deceased Optionee’s will or the then applicable laws
of descent and distribution to represent the Optionee hereunder.

 

Section 1.11                             “Employee” shall mean, with respect to
any entity, any employee of such entity (as defined in accordance with the
regulations and revenue rulings then applicable under Section 3401(c) of the
Code).

 

Section 1.12                             “Equity Restructuring” shall mean a
non-reciprocal transaction between the Company and its stockholders, such as a
stock dividend, stock split, spin-off, rights offering or recapitalization
through a large, nonrecurring cash dividend, that affects the shares of Common
Stock (or other securities of the Company) or the share price of the Common
Stock (or other securities) and causes a change in the per share value of the
Common Stock underlying outstanding Options.

 

Section 1.13                             “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended.

 

Section 1.14                             “Fair Market Value” of a share of
Common Stock as of a given date shall be:

 

(a)                                 The closing price of a share of Common Stock
on the New York Stock Exchange, Nasdaq or such other principal exchange on which
such shares are then trading, if any (or as reported on any composite index
which includes the New York Stock Exchange, Nasdaq or such other principal
exchange), for such date, or if no sale occurred on such date, the most recent
trading day prior to such determination date on which a sale occurred; or

 

(b)                                 If Common Stock is not traded on an exchange
but is quoted on a quotation system, the mean between the closing representative
bid and asked prices for a share of Common Stock on such date, or if no sale
occurred on such date, the most recent trading day prior to such determination
date on which sales prices or bid and asked prices, as applicable, as reported
by such quotation system; or

 

2

--------------------------------------------------------------------------------


 

(c)                                  If Common Stock is not publicly traded on
an exchange and not quoted on a quotation system, the fair market value of a
share of Common Stock as determined in good faith by the Board in its sole
discretion.

 

Section 1.15                             “Incentive Stock Option” shall mean an
Option that conforms to the applicable provisions of Section 422 of the Code and
that is designated as an Incentive Stock Option by the Committee.

 

Section 1.16                             “Independent Director” shall mean a
member of the Board who is not an Employee of the Company or any of its
Subsidiaries.

 

Section 1.17                             “Initial Public Offering” shall mean
the first issuance by the Company of any class of common equity securities that
is required to be registered (other than on a Form S-8) under Section 12 of the
Exchange Act.

 

Section 1.18                             “Non-Qualified Stock Option” shall mean
an Option which is not an “incentive stock option” within the meaning of
Section 422 of the Code.

 

Section 1.19                             “Officer” shall mean an officer of the
Company, as defined in Rule 16a-l(f) under the Exchange Act, as such Rule may be
amended from time to time.

 

Section 1.20                             “Option” shall mean an option granted
under the Plan to purchase Common Stock.  Subject to Section 3.2, an Option
shall, as determined by the Committee, be either an Incentive Stock Option or a
Non-Qualified Stock Option.

 

Section 1.21                             “Optionee” shall mean an Employee,
Consultant or Independent Director to whom an Option is granted under the Plan.

 

Section 1.22                             “Person” shall mean an individual,
partnership, corporation, limited liability company, business trust, joint stock
company, trust, unincorporated association, joint venture, governmental
authority or other entity of whatever nature.

 

Section 1.23                             “Plan” shall mean this 2010 Stock
Option Plan of Ivy Holdings Inc., as amended from time to time.

 

Section 1.24                             “Rule 16b-3” shall mean Rule 16b-3
promulgated under the Exchange Act, as such Rule may be amended from time to
time.

 

Section 1.25                             “Securities Act” shall mean the
Securities Act of 1933, as amended.

 

Section 1.26                             “Stock Option Agreement” shall have the
meaning set forth in Section 4.1.

 

Section 1.27                             “Stockholders Agreement” shall mean an
agreement by and between the Optionee and the Company which contains certain
restrictions and limitations applicable to the shares of Common Stock acquired
upon Option exercise (and/or to other shares of Common Stock, if any, held by
the Optionee during the term of such agreement), the terms of which shall be
determined by the Board in its discretion.

 

3

--------------------------------------------------------------------------------


 

Section 1.28                             “Subsidiary” of any entity shall mean
any corporation in an unbroken chain of corporations beginning with such entity
if each of the corporations other than the last corporation in the unbroken
chain then owns stock possessing 50% or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

 

Section 1.29                             “Termination of Consultancy” shall mean
the time when the engagement of an Optionee as a Consultant to the Company or a
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, by resignation, discharge, death or retirement, but
excluding a termination where there is a simultaneous commencement of employment
with the Company or any Subsidiary.  The Committee, in its sole discretion,
shall determine the effect of all matters and questions relating to Termination
of Consultancy.

 

Section 1.30                             “Termination of Directorship” shall
mean the time when an Optionee who is an Independent Director ceases to be a
Director for any reason, including but not by way of limitation, a termination
by resignation, failure to be elected or appointed, death or retirement.  The
Board, in its sole discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship.

 

Section 1.31                             “Termination of Employment” shall mean
the time when the employee-employer relationship between an Optionee and the
Company (and its Subsidiaries), is terminated for any reason, with or without
cause, including, but not by way of limitation, a termination by resignation,
discharge, death or retirement, but excluding a termination where there is a
simultaneous reemployment by the Company or one of its Subsidiaries of the
Employee.  The Committee shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a Termination of Employment resulted from a discharge
for cause, and all questions of whether a particular leave of absence
constitutes a Termination of Employment; provided, however, that, with respect
to Incentive Stock Options, a leave of absence shall constitute a Termination of
Employment if, and to the extent that, such leave of absence interrupts
employment for the purposes of Section 422(a)(2) of the Code and the then
applicable regulations and revenue rulings under Section 422(a)(2) of the Code.

 

Section 1.32                             “Termination of Services” shall mean
the time of any Termination of Employment, Termination of Consultancy or
Termination of Directorship, as applicable, following which an Optionee no
longer provides any services to the Company or any Subsidiary as (a) an
Employee, (b) a Consultant, or (c) an Independent Director.

 

ARTICLE II.

SHARES SUBJECT TO PLAN

 

Section 2.1                                    Shares Subject to Plan.  The
shares of stock subject to Options shall be shares of Common Stock. Subject to
Section 7.1, the aggregate number of such shares which may be issued upon
exercise of Options shall not exceed 155,110 shares of Common Stock.

 

Section 2.2                                    Unexercised Options.  If any
Option (or portion thereof) expires or is canceled without having been fully
exercised, the number of shares of Common Stock subject to such Option (or
portion thereof), but as to which such Option was not exercised prior to its

 

4

--------------------------------------------------------------------------------


 

expiration or cancellation, may again be optioned hereunder, subject to the
limitations of Section 2.1.

 

ARTICLE III.

GRANTING OF OPTIONS

 

Section 3.1                                    Eligibility.  Subject to
Section 3.2, any (a) Employee of the Company or one of its Subsidiaries;
(b) Consultant; or (c) Independent Director shall be eligible to be granted
Options.

 

Section 3.2                                    Qualification of Incentive Stock
Options.  Notwithstanding Section 3.1, no Incentive Stock Option shall be
granted to any person who is not an Employee of the Company or one of its
Subsidiaries.

 

Section 3.3                                    Granting of Options to Employees
and Consultants

 

(a)                                 The Committee shall from time to time:

 

(i)                                     Select from among the Employees and
Consultants of the Company and any of its Subsidiaries (including those to whom
Options have been previously granted under the Plan) such of them as in its
opinion should be granted Options;

 

(ii)                                  Determine the number of shares of Common
Stock to be subject to such Options granted to such Employees and Consultants
and, subject to Section 3.2, determine whether such Options are to be Incentive
Stock Options or Non-Qualified Stock Options; and

 

(iii)                               Determine the terms and conditions of such
Options, consistent with the Plan.

 

(b)                                 Upon the selection of an Employee or
Consultant of the Company or any of its Subsidiaries to be granted an Option
pursuant to Section 3.3(a), the Committee shall instruct the corporate secretary
or another authorized Officer of the Company to issue such Option and may impose
such conditions on the grant of such Option as it deems appropriate.  Without
limiting the generality of the preceding sentence, the Committee may require as
a condition to the grant of an Option to such Employee or Consultant that such
Employee or Consultant surrender for cancellation some or all of the unexercised
Options which have been previously granted to him or her.  An Option the grant
of which is conditioned upon such surrender may have an Option price lower (or
higher) than the Option price of the surrendered Option, may cover the same (or
a lesser or greater) number of shares as the surrendered Option, may contain
such other terms as the Committee deems appropriate and shall be exercisable in
accordance with its terms, without regard to the number of shares, price, period
of exercisability or any other term or condition of the surrendered Option.

 

Section 3.4                                    Granting of Options to
Independent Directors

 

(a)                                 The Board may from time to time:

 

(i)                                     Select from among the Independent
Directors (including those to

 

5

--------------------------------------------------------------------------------


 

whom Options have previously been granted under the Plan) such of them as in its
opinion should be granted Options;

 

(ii)                                  Determine the number of shares of Common
Stock to be subject to such Options granted to such selected Independent
Directors; and

 

(iii)                               Determine the terms and conditions of such
Options, consistent with the Plan; provided, however, that all Options granted
to Independent Directors shall be Non-Qualified Stock Options.

 

(b)                                 Upon the selection of an Independent
Director to be granted an Option pursuant to Section 3.4(a), the Board shall
instruct the corporate secretary or another authorized Officer of the Company to
issue such Option and may impose such conditions on the grant of such Option as
it deems appropriate.  Without limiting the generality of the preceding
sentence, the Board may require as a condition to the grant of an Option to an
Independent Director that the Independent Director surrender for cancellation
some or all of the unexercised Options which have been previously granted to him
or her.  An Option the grant of which is conditioned upon such surrender may
have an Option price lower (or higher) than the Option price of the surrendered
Option, may cover the same (or a lesser or greater) number of shares as the
surrendered Option, may contain such other terms as the Board deems appropriate,
and shall be exercisable in accordance with its terms, without regard to the
number of shares, price, period of exercisability or any other term or condition
of the surrendered Option.

 

ARTICLE IV.

TERMS OF OPTIONS

 

Section 4.1                                    Stock Option Agreement.  Each
Option shall be evidenced by a written stock option agreement (“Stock Option
Agreement”), which shall be executed by the Optionee and an authorized Officer
of the Company and which shall contain such terms and conditions as the
Committee (or the Board in the case of Options granted to Independent Directors)
shall determine, consistent with the Plan.  Stock Option Agreements evidencing
Incentive Stock Options shall contain such terms and conditions as may be
necessary to qualify such Options as “incentive stock options” within the
meaning of Section 422 of the Code.

 

Section 4.2                                    Exercisability of Options

 

(a)                                 Each Option shall become exercisable
according to the terms of the applicable Stock Option Agreement; provided,
however, that by a resolution adopted after an Option is granted the Committee
(or the Board in the case of Options granted to Independent Directors) may, on
such terms and conditions as it may determine to be appropriate, accelerate the
time at which such Option or any portion thereof may be exercised.

 

(b)                                 Except as otherwise provided in the
applicable Stock Option Agreement, no portion of an Option which is
unexercisable at Termination of Employment, Termination of Consultancy or
Termination of Directorship, as applicable, shall thereafter become exercisable.

 

(c)                                  To the extent that the aggregate Fair
Market Value of stock with respect to which “incentive stock options” (within
the meaning of Section 422 of the Code, but without

 

6

--------------------------------------------------------------------------------


 

regard to Section 422(d) of the Code) are exercisable for the first time by an
Optionee during any calendar year (under the Plan and all other incentive stock
option plans of the Company or any Subsidiary thereof) exceeds $100,000, such
options shall be treated and taxable as Non-Qualified Stock Options.  The
rule set forth in the preceding sentence shall be applied by taking options into
account in the order in which they were granted, and the stock issued upon
exercise of options shall designate whether such stock was acquired upon
exercise of an Incentive Stock Option.  For purposes of these rules, the Fair
Market Value of stock shall be determined as of the date of grant of the Option
granted with respect to such stock.

 

Section 4.3                                    Option Price.  The price of the
shares subject to each Option shall be set by the Committee (or the Board in the
case of Options granted to Independent Directors); provided, however, that in
the case of an Incentive Stock Option, the price per share shall be not less
than 100% of the Fair Market Value of such shares on the date such Option is
granted; and provided, further, that in the case of an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company, the price per
share shall not be less than 110% of the Fair Market Value of such shares on the
date such Incentive Stock Option is granted;

 

Section 4.4                                    Expiration of Options.  No Option
may be exercised to any extent by anyone after the first to occur of the
following events (or such earlier date as may be set forth in any applicable
Stock Option Agreement):

 

(a)                                 With respect to a Non-Qualified Stock
Option, the expiration of ten years from the date the Non-Qualified Stock Option
was granted; or

 

(b)                                 With respect to an Incentive Stock Option in
the case of an Optionee owning (within the meaning of Section 424(d) of the
Code), at the time the Incentive Stock Option was granted, 10% or less of the
total combined voting power of all classes of stock of the Company or any
Subsidiary, the expiration of ten years from the date the Incentive Stock Option
was granted; or

 

(c)                                  With respect to an Incentive Stock Option
in the case of an Optionee owning (within the meaning of Section 424(d) of the
Code), at the time the Incentive Stock Option was granted, more than 10% of the
total combined voting power of all classes of stock of the Company or any
Subsidiary, the expiration of five years from the date the Incentive Stock
Option was granted.

 

Section 4.5                                    At-Will Employment.  Nothing in
the Plan or in any Stock Option Agreement hereunder shall confer upon any
Optionee any right to continue in the employ of, or as a Consultant to, the
Company or any Subsidiary, or shall interfere with or restrict in any way the
rights of the Company and any Subsidiary, which are hereby expressly reserved,
to discharge any Optionee at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in a written agreement
between the Optionee and the Company or any Subsidiary.

 

7

--------------------------------------------------------------------------------


 

ARTICLE V.

EXERCISE OF OPTIONS

 

Section 5.1                                    Person Eligible to Exercise. 
During the lifetime of the Optionee, only he or she may exercise an Option (or
any portion thereof); provided, however, that the Optionee’s Eligible
Representative may exercise such Optionee’s Option during the period of his or
her disability (as defined in Section 22(e)(3) of the Code), notwithstanding
that an Option so exercised may not qualify as an Incentive Stock Option.  After
the death of the Optionee, any exercisable portion of an Option may, prior to
the time when such portion becomes unexercisable under the Plan or the
applicable Stock Option Agreement, be exercised by his or her Eligible
Representative.

 

Section 5.2                                    Partial Exercise.  At any time
and from time to time prior to the time when the Option becomes unexercisable
under the Plan or the applicable Stock Option Agreement, the exercisable portion
of an Option may be exercised in whole or in part; provided, however, that the
Company shall not be required to issue fractional shares and the Committee (or
the Board in the case of Options granted to Independent Directors) may, by the
terms of the Stock Option Agreement, require any partial exercise to exceed a
specified minimum number of shares.

 

Section 5.3                                    Manner of Exercise.  An
exercisable Option, or any exercisable portion thereof, may be exercised solely
by delivery to the corporate secretary of all of the following prior to the time
when such Option or such portion becomes unexercisable under the Plan or the
applicable Stock Option Agreement:

 

(a)                                 Notice in writing signed by the Optionee or
his or her Eligible Representative stating that such Option or portion is
exercised, and specifically stating the number of shares with respect to which
the Option is being exercised;

 

(b)                                 A copy of the Stockholders Agreement signed
by the Optionee or Eligible Representative, as applicable;

 

(c)                                  Full payment for the shares with respect to
which such Option or portion is thereby exercised:

 

(i)                                     In cash, by certified or bank cashier
check, or by wire transfer; or

 

(ii)                                  With the consent of the Committee (or the
Board in the case of Options granted to Independent Directors), (A) shares of
Common Stock which have been owned by the Optionee for at least six months (or
such other time period as may be determined by the Committee (or the Board in
the case of Options granted to Independent Directors)), duly endorsed for
transfer to the Company with a Fair Market Value on the date of delivery equal
to the aggregate exercise price of the Option or exercised portion thereof;
(B) except with respect to Incentive Stock Options, shares of Common Stock
issuable to the Optionee upon exercise of the Option, with a Fair Market Value
on the date of Option exercise equal to the aggregate Option price of the shares
with respect to which such Option or portion is thereby exercised; (C) following
an Initial Public Offering and pursuant to any policies and procedures adopted
by the Committee (or the Board in the case of Options granted to Independent
Directors), delivery of a notice that the Optionee has placed a market sell
order with a broker with respect to shares of

 

8

--------------------------------------------------------------------------------


 

Common Stock then issuable upon exercise of the Option, and that the broker has
been directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Option exercise price; or (D) any combination of
the consideration listed in this Section 5.3(c)  or any other property of any
kind which is deemed to constitute good and valuable consideration by the
Committee (or the Board in the case of Options granted to Independent
Directors);

 

(d)                                 The payment to the Company (in cash, by
certified or bank cashier check, by wire transfer or by any other means of
payment approved by the Committee) of all amounts necessary to satisfy any and
all federal, state and local tax withholding requirements arising in connection
with the exercise of the Option; provided that the Committee may, in its sole
discretion, allow the Optionee to satisfy the withholding tax obligations
arising in connection with the exercise of any Option under the Plan by electing
to have the Company withhold from the Common Stock to be issued that number of
shares of Common Stock having a Fair Market Value equal to the amount required
to be withheld (based on minimum applicable statutory withholding rates),
determined on the date that the amount of tax to be withheld is determined;

 

(e)                                  Such representations and documents as the
Committee (or the Board in the case of Options granted to Independent Directors)
deems necessary or advisable to effect compliance with all applicable provisions
of the Securities Act, Exchange Act and any other federal or state securities
laws or regulations.  The Committee (or the Board in the case of Options granted
to Independent Directors) may, in its sole discretion, also take whatever
additional actions it deems appropriate to effect such compliance including,
without limitation, placing legends on share certificates and issuing
stop-transfer orders to transfer agents and registrars; and

 

(f)                                   In the event that the Option or portion
thereof shall be exercised pursuant to Section 5.1 by any person or persons
other than the Optionee, appropriate proof of the right of such person or
persons to exercise the Option or portion thereof.

 

Section 5.4                                    Conditions to Issuance of Stock
Certificates.  The shares of Common Stock issuable and deliverable upon the
exercise of an Option, or any portion thereof, may be either previously
authorized but unissued shares or issued shares which have then been reacquired
by the Company.  A certificate of shares will be delivered to the Optionee at
the Company’s principal place of business within thirty days of receipt by the
Company of the written notice and payment, unless an earlier date is agreed
upon.  Notwithstanding the above, the Company shall not be required to issue or
deliver any certificate or certificates for shares of Common Stock purchased
upon the exercise of any Option or portion thereof prior to fulfillment of all
of the following conditions:

 

(a)                                 The admission of such shares to listing on
any and all stock exchanges on which such class of stock is then listed;

 

(b)                                 The execution by the Optionee and delivery
to the Company of the Stockholders Agreement;

 

(c)                                  The completion of any registration or other
qualification of such shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange

 

9

--------------------------------------------------------------------------------


 

Commission or any other governmental regulatory body, which the Committee (or
the Board in the case of Options granted to Independent Directors) shall, in its
sole discretion, deem necessary or advisable;

 

(d)                                 The obtaining of any approval or other
clearance from any state or federal governmental agency which the Committee (or
the Board in the case of Options granted to Independent Directors) shall, in its
sole discretion, determine to be necessary or advisable; and

 

(e)                                  The payment to the Company of all amounts
which it is required to withhold under federal, state or local law in connection
with the exercise of the Option.

 

Section 5.5                                    Rights as Stockholders.  The
holder of an Option shall not be, nor have any of the rights or privileges of, a
stockholder of the Company in respect of any shares purchasable upon the
exercise of any part of an Option unless and until such holder has signed the
Stockholders Agreement and certificates representing such shares have been
issued by the Company to such holder.

 

Section 5.6                                    Transfer Restrictions.  Shares
acquired upon exercise of an Option shall be subject to the terms and conditions
of a Stockholders Agreement.  In addition, the Committee (or the Board in the
case of Options granted to Independent Directors), in its sole discretion, may
impose further restrictions on the transferability of the shares purchasable
upon the exercise of an Option as it deems appropriate.  Any such restriction
shall be set forth in the respective Stock Option Agreement and may be referred
to on the certificates evidencing such shares.  The Committee may require an
Employee to give the Company prompt notice of any disposition of shares of
Common Stock acquired by exercise of an Incentive Stock Option within two years
from the date of granting such Option or one year after the transfer of such
shares to such Employee.  The Committee may direct that the certificates
evidencing shares acquired by exercise of an Incentive Stock Option refer to
such requirement.

 

ARTICLE VI.

ADMINISTRATION

 

Section 6.1                                    Committee.  Prior to an Initial
Public Offering, the Committee shall be the Compensation Committee of the
Board.  Following an Initial Public Offering, if any, the full Board shall
administer the Plan unless and until there is appointed a Compensation Committee
(or another committee or a subcommittee of the Board assuming the functions of
the Committee under the Plan) that, unless otherwise determined by the Board,
shall consist solely of two or more Independent Directors appointed by and
holding office at the pleasure of the Board, each of whom is both a
“non-employee director” as defined by Rule 16b-3 and an “outside director” for
purposes of Section 162(m) of the Code), provided that any action taken by the
Committee shall be valid and effective, whether or not members of the Committee
at the time of such action are later determined not to have satisfied the
requirements for membership set forth in this Section 6.1 or otherwise provided
in the charter of the Committee.  In its sole discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan except with respect to matters which under Rule 16b-3
or Section 162(m) of the Code (in each case, to the extent applicable), or any
regulations or rules issued thereunder, are required

 

10

--------------------------------------------------------------------------------


 

to be determined in the sole discretion of the Committee.  The governance of the
Committee shall be subject to the charter of the Committee as approved by the
Board.

 

Section 6.2                                    Delegation of Authority.  The
Committee may, but need not, from time to time delegate some or all of its
authority to grant Options under the Plan to a committee or subcommittee
consisting of one or more members of the Committee or of one or more Officers of
the Company; provided, however, that the Committee may not delegate its
authority to grant Options to individuals (a) who are subject on the date of the
grant to the reporting rules under Section 16(a) of the Exchange Act, (b) whose
compensation the Committee determines is, or may become, subject to the
deduction limitations set forth in Section 162(m) of the Code or (c) who are
Officers of the Company who are delegated authority by the Committee hereunder.
Any delegation hereunder shall be subject to the restrictions and limits that
the Committee specifies at the time of such delegation, and the Committee may at
any time rescind the authority so delegated or appoint a new delegatee. At all
times, the delegatee appointed under this Section 6.2 shall serve in such
capacity at the pleasure of the Committee.

 

Section 6.3                                    Duties and Powers of the
Committee.  It shall be the duty of the Committee to conduct the general
administration of the Plan in accordance with its provisions.  The Committee
shall have the power to interpret the Plan and the Options and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules. 
Notwithstanding the foregoing, the full Board, acting by a majority of its
members in office, shall conduct the general administration of the Plan with
respect to Options granted to Independent Directors.  Any such interpretations
and rules in regard to Incentive Stock Options shall be consistent with the
terms and conditions applicable to “incentive stock options” within the meaning
of Section 422 of the Code.  All determinations and decisions made by the
Committee under any provision of the Plan or of any Option granted thereunder
shall be final, conclusive and binding on all persons.

 

Section 6.4                                    Compensation, Professional
Assistance, Good Faith Actions.  The members of the Committee shall receive such
compensation, if any, for their services hereunder as may be determined by the
Board.  All expenses and liabilities incurred by the members of the Committee or
the Board in connection with the administration of the Plan shall be borne by
the Company.  The Committee or the Board may employ attorneys, consultants,
accountants, appraisers, brokers or other persons.  The Committee, the Company
and its Officers and Directors shall be entitled to rely upon the advice,
opinions or valuations of any such persons.  All actions taken and all
interpretations and determinations made by the Committee and the Board in good
faith shall be final and binding upon all Optionees, the Company and all other
interested persons.  No member of the Board shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or the Options, and all members of the Board shall be fully protected by
the Company in respect to any such action, determination or interpretation.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VII.

OTHER PROVISIONS

 

Section 7.1                                    Changes in Common Stock;
Disposition of Assets and Corporate Events

 

(a)                                 Subject to Section 7.1(e), in the event that
the Committee (or the Board in the case of Options granted to Independent
Directors) determines that any dividend or other distribution, recapitalization,
reclassification, stock spilt, reverse stock spilt, reorganization, merger,
consolidation, combination, repurchase, liquidation, dissolution, or sale,
transfer, exchange or other disposition of all or substantially all of the
assets of the Company, or exchange of Common Stock or other securities of the
Company, issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event
(other than an Equity Restructuring), in the Committee’s sole discretion (or in
the case of Options granted to Independent Directors, the Board’s sole
discretion), affects the Common Stock such that an adjustment is determined by
the Committee (or the Board in the case of Options granted to Independent
Directors) to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to an Option, then the Committee (or the Board in the case of
Options granted to Independent Directors) shall, in such manner as it may deem
equitable, adjust any or all of:

 

(i)                                     The number and kind of shares of Common
Stock (or other securities or property) with respect to which Options may be
granted under the Plan (including, but not limited to, adjustments of the
limitations in Section 2.1 on the maximum number and kind of shares which may be
issued);

 

(ii)                                  The number and kind of shares of Common
Stock (or other securities or property) subject to outstanding Options;

 

(iii)                               The exercise price with respect to any
Option; and

 

(iv)                              The financial or other “targets” specified in
each Stock Option Agreement for determining the exercisability of Options, if
applicable.

 

(b)                                 Subject to Section 7.1(e) and the terms of
outstanding Stock Option Agreements, upon the occurrence of a Corporate Event or
other transaction or event described in Section 7.1(a) or any unusual or
nonrecurring transactions or events (other than an Equity Restructuring)
affecting the Company, any Affiliate of the Company, or the financial statements
of the Company or any Affiliate, or of changes in applicable laws, regulations,
or accounting principles, the Committee (or the Board in the case of options
granted to Independent Directors), in its sole discretion, is hereby authorized
to take any one or more of the following actions whenever the Committee (or the
Board in the case of Options granted to Independent Directors) determines that
such action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Option under this Plan, to facilitate such Corporate Event
or transactions or events or to give effect to such changes in laws, regulations
or principles:

 

(i)                                     In its sole discretion, and on such
terms and conditions as it deems appropriate, the Committee (or the Board in the
case of Options granted to Independent

 

12

--------------------------------------------------------------------------------


 

Directors) may provide, either by the terms of the applicable Stock Option
Agreement or by action taken prior to the occurrence of such Corporate Event and
either automatically or upon the Optionee’s request, for either (A) the purchase
of any such Option for an amount of cash, securities, or other property equal to
the amount that could have been attained upon the exercise of the vested portion
of such Option (and such additional portion of the Option as the Board or
Committee may determine) immediately prior to the occurrence of such transaction
or event (and, for the avoidance of doubt, if as of the date of the occurrence
of such transaction or event the Committee (or the Board in the case of Options
granted to Independent Directors) determines in good faith that no amount would
have been obtained upon the exercise of such Option, then the Option may be
terminated by the Company without payment), or (B) the replacement of such
vested (and other) portion of such Option with other rights, cash, securities or
other property selected by the Committee (or the Board in the case of Options
granted to Independent Directors) in its sole discretion;

 

(ii)                                  In its sole discretion, the Committee (or
the Board in the case of Options granted to Independent Directors) may provide,
either by the terms of the applicable Stock Option Agreement or by action taken
prior to the occurrence of such Corporate Event, that the Option (or any portion
thereof) cannot be exercised after such event;

 

(iii)                               In its sole discretion, and on such terms
and conditions as it deems appropriate, the Committee (or the Board in the case
of Options granted to Independent Directors) may provide, either by the terms of
the applicable Stock Option Agreement or by action taken prior to the occurrence
of such Corporate Event, that for a specified period of time prior to such
Corporate Event, such Option shall be exercisable as to all shares covered
thereby or a specified portion of such shares, notwithstanding anything to the
contrary in this Plan or the applicable Stock Option Agreement;

 

(iv)                              In its sole discretion, and on such terms and
conditions as it deems appropriate, the Committee (or the Board in the case of
Options granted to Independent Directors) may provide, either by the terms of
the applicable Stock Option Agreement or by action taken prior to the occurrence
of such Corporate Event, that upon such event, such Option (or any portion
thereof) be assumed by the successor or survivor corporation, or a parent or
subsidiary thereof (including without limitation any common parent of the
Company and any other company or companies), or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof (including without
limitation any common parent of the Company and any other company or companies),
with appropriate adjustments as to the number and kind of shares and prices.

 

(v)                                 In its sole discretion, and on such terms
and conditions as it deems appropriate, the Committee (or the Board in the case
of Options granted to Independent Directors) may make adjustments in the number
and type of shares of Common Stock (or other securities or property) subject to
outstanding Options (or any portion thereof) and/or in the terms and conditions
of (including the exercise price), and the criteria included in, outstanding
Options and Options which may be granted in the future; and

 

(vi)                              In its sole discretion, and on such terms as
it deems appropriate, the Committee (or the Board, in the case of Options
granted to Independent Directors) may, for

 

13

--------------------------------------------------------------------------------


 

reasons of administrative convenience, provide that some or all Options may not
be exercised during a specified period of not more than thirty (30) days prior
to the consummation of a Corporate Event.

 

(c)                                  In connection with the occurrence of any
Equity Restructuring:

 

(i)                                     The number and type of securities
subject to each outstanding Option and the exercise price thereof, if
applicable, will be proportionately adjusted so that the fair value of each such
Option and the proportionate interest represented thereby immediately after the
Equity Restructuring will equal the fair value of such Option and the
proportionate interest represented thereby immediately prior to such Equity
Restructuring.  The adjustments provided under this Section 7.1(c)(i) shall be
nondiscretionary and shall be final and binding on the affected Optionee and the
Company.

 

(ii)                                  The Committee (or the Board in the case of
Options granted to Independent Directors) shall make such proportionate
adjustments, if any, as the Committee (or the Board in the case of Options
granted to Independent Directors) in its discretion may deem appropriate to
reflect such Equity Restructuring with respect to the aggregate number and kind
of shares of Common Stock (or other securities or property) that may be issued
under the Plan (including, but not limited to, adjustments of the limitation set
forth in Section 2.1).

 

(d)                                 Subject to Section 7.1(e), the Committee (or
the Board in the case of Options granted to Independent Directors) may, in its
sole discretion, include such further provisions and limitations in any Stock
Option Agreement as it may deem equitable and in the best interests of the
Company and its Affiliates.

 

(e)                                  With respect to Incentive Stock Options, no
adjustment or action described in this Section 7.1 or in any other provision of
the Plan shall be authorized to the extent that such adjustment or action would
cause the Plan to violate Section 422(b)(1) of the Code or any successor
provisions thereto, unless the Committee determines that the Plan and/or the
Options are not to comply with Section 422(b)(1) of the Code. The number of
shares of Common Stock subject to any Option shall always be rounded up to the
next higher whole number.

 

(f)                                   Notwithstanding the foregoing provisions
of this Section 7.1, unless otherwise determined by the Committee (or the Board
in the case of Options granted to Independent Directors), no such adjustments
shall be made in connection with (i) any equity investment by the Company’s
stockholders pursuant to a Corporate Event in connection with which the shares
of Common Stock are sold at the then-current Fair Market Value, as reasonably
determined by the Board, or (ii) any equity investment by third parties which
results in a dilution of ownership of the Common Stock affecting all of the
Company’s stockholders.

 

Section 7.2                                    Options Not Transferable.  No
Option or interest or right therein or part thereof shall be liable for the
debts, contracts or engagements of the Optionee or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law, by judgment,
levy, attachment, garnishment or any other

 

14

--------------------------------------------------------------------------------


 

legal or equitable proceedings (including bankruptcy), and any attempted
disposition thereof shall be null and void and of no effect; provided, however,
that nothing in this Section 7.2 shall prevent transfers by will or by the
applicable laws of descent and distribution.

 

Section 7.3                                    Amendment, Suspension or
Termination of the Plan.  The Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee.  However, without stockholder approval within 12
months before or after such action, no action of the Board or the Committee may,
except as provided in Section 7.1, increase any limit imposed in Section 2.1 on
the maximum number of shares which may be issued on exercise of Options, reduce
the minimum Option price requirements of Section 4.3, or extend the limit
imposed in this Section 7.3 on the period during which Options may be granted. 
Except as provided by Section 7.1, neither the amendment, suspension nor
termination of the Plan shall, without the consent of the holder of the Option,
alter or impair any rights or obligations under any Option theretofore granted. 
No Option may be granted during any period of suspension nor after termination
of the Plan, and in no event may any Option be granted under this Plan after the
expiration of ten years from the date the Plan is adopted by the Board.

 

Section 7.4                                    Effect of Plan Upon Other Option
and Compensation Plans.  The adoption of this Plan shall not affect any other
compensation or incentive plans in effect for the Company or any Affiliate. 
Nothing in this Plan shall be construed to limit the right of the Company or any
Affiliate (a) to establish any other forms of incentives or compensation for
directors, employees or consultants of the Company or any Affiliate; or (b) to
grant or assume options otherwise than under this Plan in connection with any
proper corporate purpose, including, but not by way of limitation, the grant or
assumption of options in connection with the acquisition by purchase, lease,
merger, consolidation or otherwise, of the business, stock or assets of any
corporation, firm or association.

 

Section 7.5                                    Approval of Plan by
Stockholders.  This Plan will be submitted for the approval of the Company’s
stockholders within 12 months after the date of the Board’s initial adoption of
this Plan.  No Option may be exercised to any extent by anyone unless and until
the Plan is so approved by the stockholders, and if such approval has not been
obtained by the end of said 12-month period, the Plan and all Options
theretofore granted shall thereupon be canceled and become null and void.

 

Section 7.6                                    Titles.  Titles are provided
herein for convenience only and are not to serve as a basis for interpretation
or construction of the Plan.

 

Section 7.7                                    Conformity to Securities Laws. 
The Plan is intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act and any and all regulations and
rules promulgated by the Securities and Exchange Commission thereunder to the
extent the Company or any Optionee is subject to the provisions thereof. 
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and Options shall be granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations.  To the extent permitted by
applicable law, the Plan and Options granted hereunder shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

 

15

--------------------------------------------------------------------------------


 

Section 7.8                                    Governing Law.  To the extent not
preempted by federal law, the Plan shall be construed in accordance with and
governed by the internal laws of the State of Delaware, without regard to the
principles of conflicts of law thereof, or principles of conflicts of law of any
other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

Section 7.9                                    Severability.  In the event any
portion of the Plan or any action taken pursuant thereto shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provisions had not been included, and the illegal or
invalid action shall be null and void.

 

Section 7.10                             Section 409A.  To the extent
applicable, the Plan and Stock Option Agreements shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder.  Notwithstanding any
provision of the Plan to the contrary, in the event that the Committee
determines that any Option may be subject to Section 409A of the Code, the
Committee may adopt such amendments to the Plan and the applicable Stock Option
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Option from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Option, or (b) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of penalty taxes under such
Section 409A.  Notwithstanding anything herein to the contrary, no provision of
the Plan shall be interpreted or construed to transfer any liability for failure
to comply with the requirements of Section 409A of the Code from any Optionee or
other Person to the Company or any of its Affiliates, employees or agents.

 

16

--------------------------------------------------------------------------------


 

*  *  *  *  *

 

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Ivy Holdings Inc. as of December 15, 2010.

 

I hereby certify that the foregoing Plan was adopted by the stockholders of Ivy
Holdings Inc. as of December 15, 2010.

 

Executed as of December 15, 2010.

 

 

 

Alyse Wagner

 

Officer Name:

Alyse Wagner

 

Officer Title:

Vice President, Secretary & Treasurer

 

17

--------------------------------------------------------------------------------